Citation Nr: 9934028	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for diabetes mellitus.

2.  Entitlement to service connection for posterior vitreous 
detachment of the left eye.

3.  Entitlement to service connection for presbyopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1954 to 
June 1975.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from December 1993 and June 1997 rating 
decisions of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied in 
July 1990.  The veteran withdrew his appeal and it was 
dismissed by the Board in December 1992.

2.  Competent evidence attributing posterior vitreous 
detachment of the left eye to an inservice disease or injury 
has not been presented.

3.  Presbyopia is not a disease or injury for compensation 
purposes.


CONCLUSIONS OF LAW

1.  The July 1990 rating decision denying service connection 
for diabetes mellitus is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156, 
20.200, 20.201, 20.302, 20.1103 (1999).

2.  The claim for service connection for posterior vitreous 
detachment of the left eye is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for service connection for presbyopia lacks 
legal merit.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 
C.F.R. § 3.303(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Claim

Service connection for diabetes mellitus was denied in a July 
1990 rating decision on the basis that the disease was not 
shown in service or within one year following separation from 
service.  The earliest diagnosis was in April 1984, many 
years after separation from service.  An appeal was perfected 
as to this denial, however the appellant withdrew his appeal.  
In December 1992, the Board dismissed the appeal as 
withdrawn.

The July 1990 rating decision was final.  However, a claim 
may be reopened upon submission of new and material evidence.  

The evidence before the RO at the time of July 1990 denial of 
service connection for diabetes mellitus is summarized as 
follows:

Service medical records were reviewed.  Diabetes mellitus was 
not diagnosed in service.  His urine was negative for sugar 
in December 1954, June 1957, July 1965, July 1970, and in 
April 1975 at the time of his retirement examination.  One 
undated urinalysis was trace positive for sugar in service.

A urinalysis conducted as part of a VA examination in January 
1976 was negative for sugar.

Outpatient treatment records from the VA Medical Center 
document treatment for diabetes mellitus with elevated blood 
sugars beginning in April 1984.

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1999) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

Evidence associated with the claims folder in relation to 
the claim for service connection for diabetes mellitus since 
the July 1990 denial consisted of the following:

In July 1997, the appellant submitted a letter that he 
indicated included additional evidence referencing his 
"appeal on my diabetes."  The appellant stated that he had 
been station in Germany and France during the winter.  During 
the winter of 1955-1956 he was on bivouac for 45-days.  He 
had to shovel snow.  It was so cold that winter that the 
Rhine River started freezing over.  He contended that 
extremely cold weather could have caused his diabetes 
mellitus.

The appellant submitted a copy of an article he said he had 
found in the Army Times.  The undated piece reported that the 
VA would cover disability resulting from cold weather injury.  
Diabetes, among others diseases, could result from cold 
weather exposure.  The piece went on to briefly discuss a 
bill that had been introduced in the House of 
Representatives.

There is also a letter that was received by the RO in 
February 1997 written by C. W.  He indicated that he had 
known the appellant since 1977, and when he had met him he 
was diabetic.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The RO denied service connection for 
diabetes mellitus in July 1990 on the basis that diabetes 
mellitus was not diagnosed in service or within one year 
after separation from service.  The first competent medical 
evidence of diabetes mellitus was dated in April 1984.  
Competent evidence of diabetes mellitus in service or within 
one year of separation from service was not of record at the 
time of the prior final denial.  Competent medical evidence 
linking diabetes mellitus to service was absent.

The evidence submitted in support of the petition to reopen 
the claim does not cure the evidentiary defects that existed 
at the time of the prior decision.  Evidence of diabetes 
mellitus in service or within the presumptive period has not 
been presented.  The statement of C. W. fails to provide 
competent evidence of diabetes mellitus in service or within 
the presumptive period.  Even if the appellant was diabetic 
in 1977 when C. W. met him, the appellant separated from 
service in 1975, therefore the document is not material.  
Additionally, there is no indication the C. W. has any 
competence to diagnose diabetes mellitus.

The appellant has presented a new theory upon which he 
believes service connection for diabetes mellitus is 
warranted; a residual of cold exposure in service.  This is 
not new and material evidence.  Lay testimony is competent 
only when it regards features or symptoms of injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465 469-70 (1994).  The appellant lacks the medical training 
and expertise to provide the medical opinion necessary to 
link his diabetes mellitus to service, either directly or 
because of cold injury.  The Army Times piece raises the 
possibility that diabetes mellitus can result from cold-
weather exposure.  However, it cannot provide competent 
evidence that this appellant had cold-weather exposure in 
service and that it has resulted in diabetes mellitus in this 
appellant.  The article is not material since it does not 
relate to the veteran.

The appellant has advanced a new theory of entitlement, the 
Army Times article and C. W.'s statement.  However, the 
addition of incompetent evidence in support a petition to 
reopen a claim for service connection does not bear directly 
and substantially upon the specific matter under 
consideration.  The evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the appellant has not submitted new 
and material evidence sufficient to reopen his claim for 
service connection for diabetes mellitus.


Service Connection

The appellant has appealed the denial of service connection 
for eye disability, to include posterior vitreous detachment 
of the left eye and presbyopia.  In May 1996, the Board 
remanded the issue for the RO to schedule an eye examination.  
The examiner was to render an opinion regarding visual acuity 
noted at separation and whether the current pathology was 
indicative of acquired pathology, a congenital or 
developmental defect or refractive error of the eye.  The 
issue was remanded by the Board in December 1997 for an 
examination report in compliance with the prior Remand.

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Congenital or developmental defects and refractive error of 
the eye as such are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (1999).  

In statements submitted in support of the claim, the 
appellant has alleged an eye injury in service.  In 1960 he 
was on a pistol range and standing behind a soldier who was 
firing a 22-target pistol.  The pistol had a bad round in it 
and the powder from the spent round went into his left eye.  
It took three medics to hold him down to flush his eye and 
then he was taken to the dispensary.  He still had a floating 
scar in his left eye.  

The appellant had 20/20 vision in each eye, his eye 
examination was normal at the time of his enlistment 
examination in December 1954 and he denied eye trouble.  In 
September 1956 he had a mild infection and inflammation 
diagnosed as conjunctivitis in the right eye.  The appellant 
had 20/20 vision in both eyes and his examination was normal 
in July 1965.  The appellant had 20/20 vision in both eyes 
and his examination was normal in July 1970.  The appellant 
denied eye trouble.  The appellant had 20/20 vision and had a 
normal eye examination in October 1974.  He denied eye 
trouble.  At his retirement examination in April 1975 his 
eyes were normal and his visual acuity was 20/20 in the right 
eye and 20/17 in the left eye.  The appellant denied eye 
trouble.  In June 1975 he indicated that there had been no 
change in his medical examination since his separation 
examination.

The appellant's eyes were normal on VA examination in January 
1976.

In October 1990 the appellant complained of his vision fading 
in-and-out.  He had a 5-year history of diabetes mellitus.  
His eyes were normal on examination.

In November 1991, he was diagnosed with myopic astigmatism in 
the right eye and presbyopia.

A VA eye examination was conducted in November 1993.  The 
appellant reported a powder burn in service to his left eye 
in 1959, but he reported no visual sequelae from this injury.  
The appellant's visual acuity in the right and left eyes was 
20/20 at distance and Jaeger 1+ at near.  There were no 
complaints of diplopia and no visual field deficit.  On 
examination his extraocular movements are full in all fields.  
He was orthophoric at both distance and near with correction.  
His pupils were equal and symmetric in both eyes, revealing 5 
mm. reactive to 2 mm. pupils, with 4+ reactivity and no 
afferent pupillary defect in either eye.  The external ocular 
examination was within normal limits.  His confrontational 
fields were full in both eyes.  Slit-lamp examination was 
remarkable for an early tear break-up time in both eyes.  He 
also had trace nuclear sclerotic cataracts in both eyes.  
Otherwise his anterior segment examination was unremarkable.  
His intraocular pressures were 14 mmHg. in both eyes.  
Funduscopic examination revealed a cup/disc ration of 0.25 in 
both eyes with normal macula, vessels and periphery.  
Refractive error: presbyopia was diagnosed with dry eyes.

VA Medical Center records from October 1994 indicated that 
the appellant's eyes were examined and no diabetic 
retinopathy was found.  The appellant had no ocular 
complaints at that time.

A VA examination was conducted in August 1996.  The appellant 
reported a floater in his left eye that he thought was 
secondary to a powder burn received in service.  His 
uncorrected visual acuity was 20/30 near and far in his right 
eye and 20/20 (near) and 20/25 (far) in his left eye.  His 
pupils were reactive without afferent pupillary defect 
bilaterally.  The appellant reported no history of diplopia 
and his visual fields appeared to be full.  His extraocular 
motilities and confrontational fields were full.  On slit 
lamp examination his lids and lashes were normal with 
dermatoschelasia bilaterally.  Conjunctivae and sclera were 
normal.  His corneas were clear.  The anterior chamber was 
deep and quiet and the iris was with round pupil.  Tenometry 
pressure was 14.0 mm bilaterally.  Fundus examination 
revealed a cup/disc ration of 0.3 bilaterally and the 
macular, vitreous, and periphery were essentially normal in 
the right eye without background diabetic retinopathy.  There 
was posterior vitreous detachment in the left eye.  
Presbyopia and a left posterior vitreous detachment were 
diagnosed.  The examiner opined that as to the posterior 
vitreous detachment, described by the appellant as floaters, 
he was unable to determine its etiology.  He was unable to 
state whether it was secondary to aging, trauma or some other 
etiology.  The examiner continued by saying the ocular 
examination was fairly normal for the appellant's age.

An opinion was provided in May 1998 in response to the 
Board's December 1997 Remand.  The examiner reviewed the 
record and concluded that there was no evidence of eye 
disease or injury in service.  The recent diagnosis of 
vitreous detachment or presbyopia had no relationship to any 
defect noted in service.  Posterior vitreous detachment was 
arguably a normal condition associated with aging.  It was 
not associated with decreased vision in most people unless 
associated with hemorrhage, which was not noted or detected 
on visual screening.  Presbyopia was also a normal aging 
change with decreased accommodation of the lens with further 
aging, beginning at about age 44 and requiring the use of 
reading glasses.  Presbyopia was not service connected.  As 
to the visual acuity on the left of 20/17 noted in service in 
April 1975, the examiner reported that this was actually 
better vision than 20/20.  The 1975 examiner was just being 
very thorough in his examination, as he noted vision was 
quite good in the left eye.


Posterior Vitreous Detachment of the Left Eye

The claim for service connection for posterior vitreous 
detachment of the left eye is not well grounded.  Competent 
evidence of posterior vitreous detachment of the left eye has 
been presented, however no competent examiner has linked this 
finding to service.  The examiner in August 1996 was unable 
to determine its etiology and was unable to state whether the 
condition was due to aging, trauma or something else.  

Although the appellant is competent to report an eye injury 
in service, the service medical records do demonstrate any 
residual eye disability due to this injury.  In fact, service 
medical records after 1958/1960 revealed normal eye 
examinations throughout service including at the time of the 
appellant's separation examination and even in 1976 shortly 
after his separation from service.

The only opinion that purports to link the posterior vitreous 
detachment to an inservice injury has been that of the 
appellant.  The appellant lacks the medical training and 
expertise to provide the medical opinion necessary to link 
the present disability to service.  Layno, 6 Vet. App. at 
469.  Lacking competent evidence linking posterior vitreous 
detachment to a disease or injury in service, the claim is 
not well grounded.

The appellant has not alleged that the injury was incurred in 
combat, therefore the provisions of 38 U.S.C.A. § 1154 (West 
1991) do not apply.

When the veteran has not met the burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although when a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, the VA fulfilled its obligation under section 5103(a) 
in the Supplemental Statement of the Case issued in December 
1996 and in May 1998.  Furthermore, the Board remanded this 
issue twice for adequate examination, and is satisfied that 
such was accomplished.  The obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
that may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).

Although the RO did not specifically state that it denied the 
appellant's service connection on the basis that it was not 
well grounded, the Board concludes that this was harmless.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).  The 
Board acknowledges that it has decided the present appeal as 
to these issues on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza.  The result is the 
same.


Presbyopia

The examiner in November 1993 established that presbyopia was 
refractive error.  Refractive error of the eye is not a 
disease or injury within the meaning of the applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c) (1999).  Therefore, the claim for service 
connection for presbyopia is not a claim upon which 
compensation may be granted.  Additionally, the examiner in 
May 1998 indicated that the appellant's presbyopia was a 
normal aging change and not service connected.

Where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law.  Sabonis v 
Brown, 6 Vet. App. 426, 430 (1994).

The record also established that myopia and cataracts have 
been suspected.  However, the diagnoses have not been 
confirmed and no competent professional had attributed them 
to service.


ORDER

The petition to reopen the claim for service connection for 
diabetes mellitus is denied.  Service connection for 
posterior vitreous detachment of the left eye and presbyopia 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

